— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Superintendent of Coxsackie Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has been administratively *1342reversed, all references thereto have been expunged from petitioner’s institutional record and the $5 mandatory surcharge has been refunded to petitioner’s inmate account. In view of this, and given that petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Santiago v Fischer, 101 AD3d 1206 [2012]; Matter of Walker v Fischer, 100 AD3d 1174 [2012]).
Peters, EJ., Stein, McCarthy and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.